sig ehe tags co internal_revenue_service department of the treasury washington dc contact person kkakk telephone number rrr re in reference to op e ep t date feb i99y kk rekkk rkrrk attn k legend corporation a division j division k division l unit unit kekkk krekk rrekk kkrek keke kkaek plan xx corporation b rkkkek kik corporation cc plan y agreement n kkkkk kkrek rekkk location kkk dear k k this is in reply to a ruling_request dated date as supplemented by correspondence dated date submitted by your authorized representative regarding the federal_income_tax consequences of certain distributions from a cash_or_deferred_arrangement described under sec_401 of the internal_revenue_code corporation a as originally incorporated was it is headquartered in location established in where it maintains a corporate_division the various business activities of corporation a are conducted by divisions j these three divisions engage in businesses that are each separate and distinct from the other division j and division k have engaged in their the business of unit and the businesses since k and l is9oego4 business of unit of division l were started in and respectively the business function of division j is the commercial sale of paper and paper related products used in the food processing food packaging and food service industries distributorships are the selling vehicle distributorships in cities spanning states distributor is engaged in the business of buying the described products from manufacturers and then selling such products to end users work at corporate headquarters and the rest work at the distributorships in sales delivery purchasing accounting and warehousing of division j’s employees division j has each the business function of division k is to serve its membership specifically when a distributor of paper products inclusive of but not limited to the types of products described above has membership in division k the division negotiates on behalf of the member-distributor with paper manufacturers for the purchase of products at preferred prices and then negotiates on behalf of the member-distributor with end users for sale of the products division k has a nation-wide membership of distributorships including the ten distributorships of division j work at corporate headquarters the remainder are spread throughout the united_states of division k’ sec_90 employees approximately division l is composed of unit sec_1 and is the purchase of copy paper at the business function of unit preferred prices for resale to the membership of division k and to the distributorships under division j notwithstanding their membership status business function of unit chemical supplies to the membership of division k and to the distributorships under division j notwithstanding their membership status unit has employees division l operates unit sec_1 and on a combined basis unit has three employees is the sale of janitorial the division k division l the corporate office of division j and each distributorship under division j each have a separate work force including managerial employees and sales personnel where applicable and are each responsible for the hiring and firing of its employees in addition each has its own financial statement and survives as a separate profit center conduct some level of their businesses from the same facility in location the respective offices are physically separated while all three divisions rekkk ly vubuuuayy on corporation a entered into agreement n for the sale of percent of division k and percent of division l to corporation b sold assets had an original cost of dollar_figure and a book_value of dollar_figure kk as of date retained rights to accounts_receivable estimated at dollar_figurexeek ee it is represented that the purchase_price was largely attributable to intangible assets the sale price under agreement n was dollar_figure exkee kk an unrelated corporation corporation a the pursuant to agreement n an earn-out agreement effective until the year entitles corporation a to stock of corporation b’s parent_corporation c however any resulting ownership_interest in the buyer’s parent is projected at no more than percent distributorships under division j will continue with their memberships under division k after the sale the corporation a maintains plan x a qualified_plan under the majority of employees who became employees sec_401 of the code for the benefit of its employees of corporation b as a result of the sale of divisions k and l have account balances in plan x attributable to elective_deferrals plan with a cash_or_deferred_arrangement and employee_stock_ownership_plan feature sec_401 of the code became employees of corporation b became eligible effective date to participate in plan y plan y is a qualified_plan under corporation b maintains plan y corporation a employees who a profit-sharing k and l the purpose of the corporate_division is to provide the corporate_division services to divisions j groups its employees to work with a particular noncorporate division before the sale the corporate_division employed employees of whom worked solely on behalf of either division k or l and another of whom worked primarily on behalf of either division k or l as a result of the sale these employees together with percent of the workforces of divisions k and l became employees of corporation b will work in the same location and have basically the same job duties and responsibilities as prior to the sale employees transferred from corporation a it is proposed that plan x will make lump sum distributions to former employees of corporation a who became employees of corporation b on account of agreement n based on the above facts and representations you have requested a ruling that pursuant to sec_401 a ii of the code which permits distributions to be made en account of the disposition by a corporation of substantially_all of the assets used by such corporation in uo x wd kakkkk a trade_or_business of such corporation distributions attributable to elective_deferrals may be made to participants in plan x who became employees of corporation sec_401 of the code ‘provides in pertinent part that distributions from a coda of amounts attributable to elective_deferrals may not be made earlier than the occurrence of certain stated events k b i ii of the code when read together with sec_401 of the code and sec_1 k - a iv of the income_tax regulations further provides that one of these distributable events is the disposition by a corporation of substantially_all of the assets within the meaning of sec_409 used by such corporation in a trade_or_business of such corporation but only with respect to an employee who continues employment with the corporation acquiring such assets section sec_1_401_k_-1 of the regulations states that for purposes of sec_1_401_k_-1 the sale of substantially_all used by the corporation in a trade_or_business means the sale of at least percent of the assets sec_1 k d of the regulations provides sec_1 k d of the regulations additional rules applicable to distributions upon the sale of assets provides in part that i the seller must maintain the plan and the purchaser may not maintain the plan after the disposition ii the employee must continue employment with the purchaser of the assets and iii distribution must be in connection with the disposition of assets k -1 a of the regulations provides that a distribution may be made only if distribution within the meaning of sec_402 of the code a lump sum section it is the facts indicate that corporation a sold at least percent of the assets used in the business of division k and at least percent of the assets used in the business of division l to an unrelated corporation that employees who become employees of corporation b as a result of agreement n were hired to perform the same services they provided to corporation a that corporation a continues to maintain plan x that lump sum distributions from plan x will be made in connection with the disposition that results in the employees’ transfer to the purchaser for purposes of sec_1_401_k_-1 d ii1 of the regulations provided that such distributions are made by date bh cc he oy ie ae uy hoy ke accordingly with respect to your ruling_request we conclude that pursuant to sec_401 of the code which permits distributions to be made on account of the disposition by a corporation of substantially_all of the assets used by such corporation in a trade_or_business of such corporation distributions attributable to elective_deferrals may be made to participants in plan x who became employees of corporation b this ruling is based on the assumption that plan xx is qualified under sec_401 and sec_401 of the code at the time of the transaction and that distributions to employees are made in connection with the disposition of assets as described in sec_1 k d iii of the regulations a copy of this ruling has been sent to your authorized representative in accordance with a power of' attorney on file in this office sincerely yours aignad joyce luyd joyce floyd chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose cc ep eo division kkkkk key district_office attn district_director kkkkk rkekk rkekk kk
